Case 21-10461-JTD   Doc 7-4   Filed 03/02/21   Page 1 of 3




   EXHIBIT D
                                             Case 21-10461-JTD             Doc 7-4       Filed 03/02/21             Page 2 of 3


     CMC II, LLC Funds Flow1


                      Non-debtor
                                                                                                                                  Debtor facilities
                       facilities




                                                                        Management fee receipts




                                        Borrowing                                                                                   Certain Vendors
                                                                            Operating Account                                         and Taxing
      DIP Credit Facility
                                                                             (# ending 5155)                                          Authorities
                                        Paydown

                                                                            Funding




                     Accounts Payable                                                                                                          Payroll
                                                               Elan Financial                            Utilities
                       Disbursement                                                                                                         Disbursement
                                                                                                         Deposit
                          Account                            (Purchasing Cards)                                                                Account
                                                                                                     (# ending 2000)
                      (# ending 2543)                                                                                                      (# ending 5171)
                                                                                            Adequate                                 Salaries,
      InterCompany                    Payments              Payments                        Assurance                                wages &
      Payments
                                                                                            Deposits                                 payroll taxes


         LVCC           Payments        Vendors,                                                                                              Employees,
                                                               P-card Vendors                           Utilities
        (parent)                        Landlords                                                                                               IRS


                                                                                      Key                                     Key
1.   This funds flow does not purport to include all Bank Accounts. Please refer to the Motion for            Funds flow established prepetition
     a complete description of all Bank Accounts.                                                             Funds flow to be established postpetition (pending DIP approval)
                                               Case 21-10461-JTD            Doc 7-4      Filed 03/02/21     Page 3 of 3


     Operators Funds Flow1

                                                                       Patient Care Receipts



            Depository -                                                                                                               Depository - Non-
            Government                                                                                                                   Government
            Receivables                                                                                                                  Receivables




                                                                                  Receipts



                                        Borrowing                                                                               Certain Vendors
      DIP Credit Facility                                                   Operating Account                                     and Taxing
                                                                                                                                  Authorities
                                        Paydown

                                                                           Funding



                            Accounts Payable                                                                                  Payroll
                             Disbursement                                                                                  Disbursement
                                Account                                                                                      Account

         Intercompany                      Payments
         Transactions                                                                                          Salaries, wages &
                                                                                                               payroll taxes

              LVCC           Payments          Vendors,                                                                     Employees,
             (parent)                          Landlords                                                                      IRS



                                                                                                                          Key
1.   This funds flow does not purport to include all Bank Accounts. Please refer to the Motion for a      Funds flow established prepetition
     complete description of all Bank Accounts.                                                           Funds flow to be established postpetition (pending DIP approval)
